Citation Nr: 9908790	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an affective 
disorder, variously assessed. 

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Luis E. Palacios, Attorney 


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974, with subsequent service including a period of active 
duty for training from July 5, 1988, to September 30, 1988, 
and active duty from February 1991 to April 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

The appeal was last before the Board in August 1995, at which 
time it was remanded for further development.  Thereafter, 
the veteran's file was transferred from the VA Regional 
Office in St. Petersburg, Florida, to the VA Regional Office 
(RO) in San Juan, Puerto Rico.  Following completion of the 
development requested in the August 1995 Board remand, the RO 
continued to deny each issue on the title page in a rating 
decision entered in May 1998, and a Supplemental Statement of 
the Case was mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.

Included among the issues on appeal when this case was last 
before the Board in August 1995 were claims for service 
connection for residuals of a head injury and headaches.  
However, service connection was granted for each of the 
foregoing disabilities in the above-cited rating decision 
entered in May 1998.  The current appeal, therefore, is 
limited to consideration of the issues stated on the title 
page.


FINDINGS OF FACT

1.  An affective disorder, to include depression and 
dysthymia, was first shown several years after the veteran's 
final period of active service and is not otherwise related 
to service. 

2.  The claims for service connection for low back disability 
and tinnitus are, in each instance, not plausible.


CONCLUSIONS OF LAW

1.  An affective disorder, to include depression and 
dysthymia, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 1991).  

2.  The claims for service connection for low back disability 
and tinnitus are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for an affective disorder, variously assessed, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).


I.  Affective Disorder, Variously Assessed

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
to include while performing active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Concerning her claim for service connection for an affective 
disorder, variously assessed, the veteran contends that she 
presently has such condition which is traceable to head 
trauma sustained in the course of a fall in which she struck 
her head and back while she was serving on active duty for 
training in July 1988 at the VA Medical Center in Rio 
Piedras, Puerto Rico.  In this regard, the record reflects 
that the veteran sustained such fall on July 16, 1988; the 
veteran was noted to have sustained a contusion to her head.  
As pertinent to this aspect of the appeal, the veteran 
elaborates that she has experienced problems including 
difficulty sleeping and extreme nervousness since such 
incident.  

When seen for VA outpatient treatment in February 1989, at 
which time the veteran complained of problems including an 
inability to concentrate, her affect was described as 
constricted and predominately depressed; there was no 
diagnosis following the completion of a recommended 
psychological evaluation which was performed the same month.  
When examined in March 1991 for demobilization purposes after 
she had been ordered to active duty in conjunction with the 
Persian Gulf War, the veteran denied any history of 
experiencing depression.  

More recently, when examined by VA in February 1993, the 
veteran alluded to the 1988 fall and complained of problems 
including sleeping difficulties, nervousness and anxiousness.  
Findings on mental status examination included constricted 
affect and anxious mood; concentration was impaired at times.  
The diagnostic impression was rule out organic mental 
disorder, not otherwise specified, and the examiner 
recommended further development to include a psychosocial 
history and neuropsychological testing to confirm the 
diagnosis.  On a neuropsychological evaluation performed in 
March 1993, which included the taking of a psychosocial 
history and neuropsychological testing, the veteran again 
referred to the 1988 fall, and indicated that she had 
experienced difficulty sleeping since that accident; the 
pertinent diagnostic impression was major depression with 
related problems including concentration, forgetfulness and 
lack of energy; the psychologist further commented that it 
was "unclear" whether any of those problems could be related 
to the 1988 fall.

Most recently, when examined by VA in February 1998, at which 
time the veteran alluded to the above-discussed 1988 incident 
of head trauma, findings on mental status examination 
included a depressed mood.  The examination diagnosis was 
dysthymia which, in the examiner's opinion, was not 
"directly related to" her inservice head trauma; rather, 
the examiner was of the view that there were "elements of" 
the veteran's personality which comprised an aspect of her 
dysthymia.  

In considering the veteran's claim for service connection for 
an affective disorder, variously assessed, the Board is 
compelled to emphasize at the outset that there is no 
evidence of record relating either of her assessed affective 
disorders (depression and dysthymia) to service and that such 
consideration would, at least facially, serve to render her 
related claim for service connection implausible.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, the 
Board is sensitive that the VA examiner's above-cited 
(February 1998) opinion, i.e., that the veteran's dysthymia 
was not 'directly [italics added] related to' her inservice 
head trauma, could conceivably be seen as admitting to the 
possibility that her dysthymia might be at least tangentially 
traceable to service.  The Board would, to be sure, not 
dispute that such opinion by the VA examiner is susceptible 
to such possible interpretation.  Notwithstanding the 
foregoing consideration, however, the Board is constrained to 
emphasize the more salient point that evidence which only 
raises a possibility that there may be some relationship 
between a given disease and service is insufficient to 
establish the requisite causal relationship necessary to 
entitle a claimant to an award of service connection 
therefor.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991).  In addition, evidence which is at least facially 
favorable to a claim for service connection but which, 
however, does little more than suggest a possibility that a 
given disease or disability might be of service origin is 
insufficient to warrant such benefit.  See Stegman v. Brown, 
3 Vet. App. 228, 230 (1992).  Given the foregoing 
observations, then, and in the absence (as noted above) of 
any evidence which definitively relates the veteran's 
depression/dysthymia to service, the Board is of the view 
that the preponderance of the evidence is decisively against 
her claim for service connection for an affective disorder, 
variously assessed.  Service connection therefor is, 
accordingly, denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107.  


II.  Low Back Disability

III.  Tinnitus

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II and III is whether she has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues II and III are, in either instance, well 
grounded.

Concerning her claim for service connection for a low back 
disability, the veteran asserts that she has low back 
disablement of chronic derivation which is attributable to 
the above-addressed 1988 fall.  In this regard, while the 
service medical report pertaining to such fall in 1988 makes 
no reference to any low back trauma occasioned thereby, the 
Board notes that, when seen for VA outpatient treatment 
apparently in 1989, the veteran indicated that she began to 
experience back pain "months" after the 1988 fall; the 
pertinent assessment was back pain which was "not temporally 
related to" the injury sustained during active duty for 
training.  When seen for VA outpatient treatment in June 
1992, the veteran indicated that she sustained trauma to her 
low back in the 1988 fall; the pertinent assessment was low 
back and coccygeal pain.  More recently, when examined by VA 
in February 1993, the veteran indicated "having pain in her 
low back in 1988 without any known history of injury"; 
examination revealed no paralumbar muscle spasm or 
tenderness.  Findings on pertinent X-ray examination included 
minimal osteoarthritic changes.  The examination impression 
was psychophysiological muscular skeletal reaction back pain; 
the examiner further expressed an opinion that the appellant 
had no problem referable to her spinal axis which could "be 
related to her presenting symptomatology of pain complaints," 
and indicated a suspicion that her symptoms were caused by 
factors other than physical impairment of the spinal axis.  

Most recently, when examined by VA in February 1998, the 
diagnosis rendered in conjunction with the veteran's physical 
examination was lumbar myositis; the examiner opined that 
neither such condition, nor the low back arthritis revealed 
on pertinent X-ray examination administered the veteran in 
February 1993, was related to her 1988 inservice fall.

In considering the veteran's claim for service connection for 
low back disability, the Board would point out that her 
presently shown arthritic pathology referable to the lumbar 
segment of her spine was initially shown (in February 1993) 
more than one year following her final period of service.  
Therefore, service connection for such pathology on a 
presumptive basis is not in order.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Further, 
there is no evidence otherwise relating her low back 
arthritis to service or any episode of trauma sustained 
therein, as might (if extant) warrant service connection in 
accordance with the provisions of 38 C.F.R. § 3.303(d) 
(1998).  Finally, even ignoring that her recently assessed 
lumbar myositis may not in fact be of chronic derivation (the 
same being prerequisite to service connection generally, see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), the Board 
would point out that there is no evidence, in any event, 
relating such condition to service.  Given the foregoing 
observations, then, a plausible claim for service connection 
for low back disability is not presented and, therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a). 

Regarding the veteran's claim for service connection for 
tinnitus, she asserts that she presently has the same which 
is, moreover, related to the above-discussed 1988 inservice 
fall.  However, the Board would point out that there is no 
evidence documenting that the veteran currently has tinnitus.  
Given such consideration, then, a plausible claim for service 
connection for tinnitus does not inhere.  See Radideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Consequently, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that either claim was well grounded, the 
RO accorded the veteran greater consideration than each claim 
in fact warranted under the circumstances. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether either 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the two foregoing issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete her application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for an affective disorder, variously 
assessed, is denied.

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for low back disability and 
tinnitus is, in each instance, denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


